Citation Nr: 1213013	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $103,042.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to February 1947.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a waiver of recovery of overpayment that the ROIC has determined is $103,042.   A review of the record, including the virtual record, reveals that there appear to be a number of pertinent documents that are not associated with the physical or virtual claims file.  These documents, which are listed by the ROIC in the October 2011 statement of the case (SOC) as evidence, include (1) September 2008 letters to the Veteran and his spouse, informing them that VA discovered unreported income from 2006; (2) an October 2008 statement in support of claim from the Veteran; (3) January 2010 correspondence from the ROIC that requested the Veteran to submit bank statements from 2006 and proposed to terminate the Veteran's pension effective February 1, 2006; (4) the December 2010 VA notice informing the Veteran that his pension benefits were terminated effective February 1, 2006; (5) the Veteran's January 2011 request for a waiver; (6) the ROIC's March 2011 denial of the Veteran's request for a waiver; and (7) the Veteran's July 2011 notice of disagreement.  Evidence that also appears to be missing from both the virtual and physical claims file is the evidence that VA received in September 2008 that evidently reveals unreported income in 2006, which eventually led to the termination of benefits and overpayment.

This evidence is pertinent to the issue being decided herein, and the Board cannot make a determination regarding overpayment, fault, or waiver without this evidence to review.

It does not appear that a claims folder is missing.  However, there is clearly pertinent evidence that was before the ROIC when it issued the October 2011 SOC that is not currently a part of the physical or virtual claims file.  Therefore, the Veteran's claim must be remanded, to allow VA to undertake efforts to recover and/or recreate the missing portion of the claims file and to fully comply with the heightened duty to consider and discuss the evidence of record in any decision rendered.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

Furthermore, in May 2011, the Veteran submitted Eligibility Verification Reports for the years 2006 through 2010.  The ROIC, which had apparently terminated the Veteran's benefits based upon the absence of this financial information, does not appear to have made a determination as to whether his pension benefits should be reinstated.  This should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Review the Veteran's physical and virtual claims file and undertake all necessary efforts to recover and/or recreate the evidence noted in the October 2011 SOC that is not currently associated with the claims file, which includes, but is not limited to: (1) September 2008 letters to the Veteran and his spouse, informing them that VA discovered unreported income from 2006; (2) an October 2008 statement in support of claim from the Veteran; (3) January 2010 correspondence from the ROIC that requested the Veteran to submit bank statements from 2006 and proposed to terminate the Veteran's pension effective February 1, 2006; (4) the December 2010 VA notice informing the Veteran that his pension benefits were terminated effective February 1, 2006; (5) the Veteran's January 2011 request for a waiver; (6) the ROIC's March 2011 denial of the Veteran's request for a waiver; and (7) the Veteran's July 2011 notice of disagreement.

There also appears to be documentation that the ROIC received in September 2008 of unreported income from 2006 that is not contained in the claims file and should be obtained and associated.

All efforts to recover and/or recreate this evidence should be in writing, associated with the claims file, and comply fully with VA Manual M21-1MR, Part I, Chapter 1, Section C and Part III, subpart ii, Chapter 4, Section D.   For any unavailable U.S. Government records, the RO should indicate in writing that further attempts to locate or obtain such records would be futile.

2.  After completion of the above, and any further development deemed necessary, the issue on appeal should be readjudicated, along with the issue of whether entitlement to pension should be reinstated, now that the Veteran has submitted Income Verification Reports for the years 2006-2010.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

